DETAILED ACTION
This action is in response to applicant's amendment filed 06/24/21. 
The examiner acknowledges the amendments to the claims.
Claims 1-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a dilator including, inter alia, a rapid exchange port formed by an overlap of a skived portion of a distal end of a proximal member that is coaxially disposed within transition tubing and a Kawai (U.S. Pub. No. 2013/0237862) in view of Grovender et al. (U.S. Pub. No. 2010/0217234) discloses the claimed invention, including a distal member 41 having a skived portion and a proximal member 42 having a skived portion, a rapid exchange port 43a, and a lumen 22 extending longitudinally between the rapid exchange port and the distal end of the distal member (see Kawai, Figures 1a, 3a, 3b, 4a, 4b).  However, Kawai in view of Grovender et al. fails to teach or suggest the lumen extending longitudinally continuously through the rapid exchange port between the proximal end of the distal member and the distal end of the proximal member, since the lumen 22 does not extend continuously between the proximal end of the distal member and the distal end of the proximal member, but rather the lumen 22 is spaced from the distal end of the proximal member 42 (see Figures 4a-4b of Kawai).  Therefore, the lumen 22 cannot extend longitudinally continuously through, or in one side of the rapid exchange port 43a from the proximal end of the distal member 41 and out the other side of the rapid exchange port to the distal end of the proximal member 42, and one of ordinary skill in the art would not be motivated to modify Kawai in this manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.